*709OPINION OF THE COURT
Memorandum.
Appeal dismissed, with costs. The purportedly direct and dispositive constitutional issues underlying this appeal are no more than a restatement of questions whose merit has been clearly resolved against appellant’s position (Matter of Malpica-Orsini, 36 NY2d 568, app dsmd sub nom. Orsini v Blasi, 423 US 1042), and must be held to lack the degree of substantiality necessary to sustain this appeal as of right under CPLR 5601 (subd [b], par 1) (Tabankin v Codd, 40 NY2d 893; People ex rel. Uviller v Luger, 38 NY2d 854; see NY Const, art VI, § 3, subd b). Accordingly, it must be dismissed (Cohen and Karger, Powers of the New York Court of Appeals, § 55, p 254).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Appeal dismissed.